Order entered November            , 2012




                                              In The
                                     Court of appeafo
                           If iftb 313t5stritt of Mexal at Malta;
                                       No. 05-12-00548-CR
                                       No. 05-12-00549-CR

                              JUAN JOSE VASQUEZ, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                   Trial Court Cause Nos. 219-82231-2011, 219-82232-2011

                                             ORDER
       The Court ORDERS the trial court to conduct a hearing to determine why appellant's

brief has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeals, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeals. See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant's presence at the hearing, the

trial court shall conduct the hearing in appellant's absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.—Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is

ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.
         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         The appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                   DAVID L. BIUDGES
                                                   JUSTICE